Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This Office Action is issued in response to the claims filed on 10/22/2021.
Claims 1, 3-7, 9, 11-15, 17, 19, and 20 are pending in this Office Action.
Claims 2, 8, 10, 16, and 18 have been canceled.

Response to Arguments
3.	The previous 35 USC § 103 rejections have been withdrawn in response to claim amendments.

Allowable Subject Matter
4.	Claims 1, 3-7, 9, 11-15, 17, 19, and 20 are allowed.

Examiner’s Statement of Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 9, and 17:
a. Veteikis (US 2013/0347103) discloses:
tracking network traffic anomalies (Abstract and paragraph [0006])
statistical analysis of latency of data packet (paragraph [0636])
relation of received packets with latency and an interval-time bucket (paragraph [0640])  
calculating standard deviation over measured packets the end of each interval (paragraph [0642])
using time difference to update probability distribution model (paragraphs [0636-0642]) 
For each packet received, one of the counters is incremented based on the measured latency of that packet. At the end of each interval, the counts may be recorded (e.g., in a memory, database, or log) before the counters are reset. Also at the end of an interval, the boundaries between counters may be adjusted based on the new measured average and standard deviation (paragraph [0644])
The interval length may be adjusted to adjust the frequency of measurement. For example, a series of short intervals may be used initially to calibrate the ongoing measurement and a series of longer intervals may be used to measure performance over time. In another example, long intervals may be used most of the time to reduce the amount of data gathered with short intervals interspersed regularly or randomly to observe potentially anomalous behavior. In yet another example, the interval length may be adjusted based on an internal or external trigger (paragraph [0645])
b. Kakadia (US 2015/0023170) discloses processing network flow data comprising:
receiving packet information associated with a network traffic flow (Fig. 4 and paragraph [0032])
calculating time difference by comparing the timestamp associated with the packet information at opening network tap and at the closing network tap (paragraphs [0040, [0058], and [0061])
determining whether to ignore data according to the duration of a time period (paragraphs [0035]-[0036])              
c. Huang (US 2015/0195381) discloses network delay is determined by a time difference between the time when the SYN-ACK packet is sent to the terminal and the time when the ACK packet is received from the terminal (paragraph [0028]).
Although the above references teach similar aspects of the claims, each claim as a whole is not obvious over these references.  Therefore, independent claims 1, 9, and 17 are allowed.
Dependent claims 3-7, 11-15, and 19-20 are allowed as they depend from one of the allowable independent claims 1, 9, or 17.  
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T. LE whose telephone number is (571)270-0279.  The examiner can normally be reached on Monday-Thursday 8:00 am - 2:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANH LE/
Examiner, Art Unit 2495

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495